 



Exhibit 10.1
January 15, 2008
Mr. Peter Osborne
1737 Fabian Drive
San Jose, CA 95124
Dear Peter:
On behalf of VNUS Medical Technologies, Inc. (“VNUS” or the “company”), I am
pleased to offer you the position of Chief Financial Officer and Vice President
of Finance & Administration, reporting to the President and CEO. In making this
offer we are expressing our enthusiastic support of your abilities to help VNUS
become a great success. You bring a skill set to this company that is essential
to achieving our goals, both short and long term. The purpose of this letter is
to offer you a position and detail the terms of your employment.

     
Job Title:
  CFO & Vice President of Finance and Administration
 
   
Starting Date:
  Friday, January 18, 2008, or an earlier mutually agreed date.
 
   
Salary:
  $280,000, payable in accordance with the company’s standard payroll policies
(currently bi-monthly). Your initial performance review will be performed with
an effective date of January 1, 2009. You are also eligible to participate in
the company’s 2008 officer bonus plan for a target bonus of approximately
35 percent of annual salary, pro-rated to your date of hire.
 
   
Stock:
  Subject to Board approval, you will be granted 20,000 restricted stock units
at $0.00 per share as soon as practicable during the open trading window
following your first day of employment. These RSUs will vest 25% each year. The
first vesting will occur on the first anniversary of your date of hire, for a
total vesting period of 4 years, so long as you are an employee of the company.
 
   
 
  Subject to Board approval, you will be granted 60,000 Stock Options as soon as
practicable during the open trading window following your first day of
employment. These options will be exercisable at the fair market value of the
shares on the date of the grant, and will vest 25 percent (15,000 shares)
12 months from your date of hire, and 1/36th (1250 shares) of the remaining
balance for each month thereafter for an additional 36 months, for a total
vesting period of 4 years. These options may be exercised up to 10 years from
the date of grant so long as you are an employee of the company.

 



--------------------------------------------------------------------------------



 



     
 
  Subject to Board approval, you will be granted a contingent performance award
totaling not less than 10,000 RSUs vesting annually at 25 percent over four
years. The criteria for achievement of the contingent award will be determined
by the Compensation Committee.
 
   
Benefits:
  The company will provide to you, medical, dental and vision coverage beginning
the first of the month after your start date. For an additional monthly charge,
coverage for your spouse and children may also be added. You are eligible to
participate in the company’s 401(k) plan beginning the first of the month after
your start date. The company has a discretionary match of one-half of the first
six percent of base salary deferred into the VNUS 401(k) plan, capped at $2500.
 
 
  Life insurance coverage equal to twice your annual salary is provided to you
as part of the employee benefits program. Long-term disability insurance is also
provided after one month of employment. To help employees pay for healthcare and
dependent care expenses, the company has adopted a flexible
spending/reimbursement accounts program. This allows you to pay for
out-of-pocket medical, dental, and vision costs, as well as dependent care
expenses, with pre-tax wages
 
   
Paid Time Off:
  You are eligible to accrue 18 days of Paid Time Off during your first year of
employment. Two days of PTO accrual are added for each year of service up to a
maximum of 28 days per year. You may accumulate up to 40 days of banked
PTO-time. In addition, in 2008, the company will be closed for 13 holidays
including the days from December 24 to December 31.

This offer is contingent upon your executing VNUS’ Proprietary Information and
Inventions Agreement for new employees, signing the Arbitration Agreement, and
providing the company with the legally required proof of your identity and
authorization to work in the United States within 72 hours of your first day of
employment. VNUS is an at-will employer. Employment-at-will may be terminated
with or without cause, and with or without notice at any time, by the employee
or the company.
This offer will remain in effect through January 16, 2008. If you do accept, and
I sincerely hope you will, please fax an endorsed letter to HR’s confidential
fax at 408-365-8489, and return an original signed copy by mail shortly
thereafter.
Peter, we believe you will be an outstanding addition to the company. We have an
exciting opportunity ahead of us to which you can make a significant
contribution. We look forward to working with you in a productive and mutually
beneficial relationship.

          Sincerely,   Foregoing terms and conditions hereby accepted:
 
       
/s/ Brian E. Farley
  /s/ Peter Osborne    
 
       
 
       
Brian E. Farley
  Peter Osborne   Date
President and
       
Chief Executive Officer
       

 